United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
DEPARTMENT OF COMMERCE, CENSUS
BUREAU, Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1058
Issued: November 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 9, 2012 appellant filed a timely appeal from the January 4, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision of June 6, 2011 and the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
does not have jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant contends that OWCP erred in denying his claim because they did not
understand the situation and did not behave in a proper manner.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 28, 2010 appellant, then a 56-year-old enumerator, filed a claim alleging that, as
a result of extensive walking and bending, he sustained an injury to his lower back and right
thigh. By decision dated December 3, 2010, OWCP denied appellant’s claim. It determined
that, although appellant had established that the employment factors occurred, he had not
established that the injury or medical condition was causally related to the compensable work
factors. This decision was affirmed by a hearing representative on June 6, 2011. The hearing
representative determined that appellant had not established that he sustained a back injury in the
performance of duty causally related to factors of his federal employment.
By letter received by OWCP on December 21, 2011, appellant requested reconsideration.
He indicated that he had new evidence to be considered. No new evidence was received by
OWCP. The record also contains a December 15, 2011 letter from appellant’s congressman
requesting that appellant’s claim be reopened. No new evidence was submitted by OWCP.
By decision dated January 4, 2012, OWCP denied appellant’s claim for reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.5
ANALYSIS
OWCP denied appellant’s claim because he had not established an injury that was
causally related to the established factors of federal employment. On appeal, appellant addresses
the merits of his case. However, the last merit decision in this case was the hearing
representative’s decision of June 6, 2011. As previously stated, this decision was issued over
180 days prior to the filing of this appeal and, accordingly, the Board does not have jurisdiction

2

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

2

to review the merits of the case.6 The only issue before the Board is whether OWCP properly
denied appellant’s reconsideration request.
Appellant submitted no new evidence with his request for reconsideration. Furthermore,
he did not argue that OWCP erroneously interpreted or applied a specific point of law nor did he
advance a relevant legal argument not previously considered. Accordingly, OWCP properly
denied appellant’s request for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 4, 2012 is affirmed.
Issued: November 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Id. at § 501.3(e).

3

